Title: To George Washington from William Malcom, 8 October 1780
From: Malcom, William
To: Washington, George


                  
                     Sir
                     Albany Octr 8 1780
                  
                  I had the Honour to write to you from Fort Renslaer—nothing
                     material hath Occurd Since, in this Quarter—I now Inclose a State of the
                     Garrison of Fort Scuyler—Your Excellency will thereby be enabled to give me
                     orders concerning it.
                  In my last letter I took leave to mention my opinion that the
                     principal post on the West Frontiers of this State ought to be nearer the
                     Settlements—I still think so—but Fort Scuyler is an important Situation,
                     & which I imagine the Enemy would Occupy if we left it—However, I am
                     certain the garrison ought to be either much greater, or considerably less—if
                     800 Strong—no Small body of the Enemy durst pass them from Niagara or
                     Bucks-Island—because they could hazard out half the garrison—if only to hold
                     the Ground. 150 or 200 men would be competent against any thing but regular
                     Troops & heavy Cannon—In Such a case I do not imagine that the Garrison
                     would be relieved by the Militia of this part of the stete.
                  It is pretty certain that a body of troops were Collecting at St
                     Johns about Three weeks ago—it is reported their design is against the
                     Grants—perhaps this might be connected with Arnolds negotiations—The Troops in
                     Niagara are Sickly—dying fast—Indians discontented and also very Sickly—It is
                     said that the Enemy intend to take post at Oswego this fall—not very probable.
                     I have Honor to be with the greatest Respect Your Excellencys most obt very Hb.
                     Servt
                  
                     W. Malcom
                  
               